     6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 1 of 13



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                        )
                                       )
                   Plaintiff,          )
                                       )
v.                                     )         Case No. CIV-18-080-KEW
                                       )
BNSF RAILWAY COMPANY,                  )
a corporation,                         )
                                       )
                   Defendant.          )

                              OPINION AND ORDER


       This matter comes before the Court on Defendant’s Motion for

Summary Judgment (Docket Entry #104).            On March 17, 2015 at 1:45

a.m., Plaintiff Samantha Wilks (“Wilks”) began her shift as the

locomotive engineer operating train U-CAKAVD0-09 for the owner,

Defendant BNSF Railway Company (“BNSF”) hauling rock on a run from

Madill, Oklahoma towards Tulsa, Oklahoma.            The conductor on the

run was David McKee (“McKee”).             At approximately 6:08 a.m., the

knuckle on the last, rear-facing locomotive, designated as BNSF

7295, broke.       Wilks radioed the emergency to the dispatcher and

McKee put on personal protective equipment to check the train.

       At 6:13 a.m., McKee informed Wilks about the broken knuckle

between the last locomotive and the first railcar.               Thereafter,

McKee tied down the railcar brakes to prevent the cars from rolling

and instructed Wilks to pull the locomotives ahead to make the


                                       1
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 2 of 13



required minimum 50 foot clearance.       The hand brakes on the three

locomotive engines were set.      Wilks notified McKee that the train

was “set and centered,” which was required to make certain working

between the first railcar and the last locomotive was safe.          Wilks

remained on the locomotive holding a lantern for McKee below.

McKee attempted to knock out the cotter pin holding the knuckle

with a hammer.     McKee made several attempts to remove the cotter

pin; however, with each hit of the hammer, the knuckle pin would

spin making it harder for McKee to remove the cotter pin.

        At 6:47 a.m., the dispatcher “toned up” wanting to know the

status of the repair.       Wilks believed from her experience in

working with dispatchers every day that the dispatcher’s tone

indicated he was “anxious” because “it’s [the dispatcher’s] job to

get trains moving.”     At 6:53 a.m., Road Foreman of Engines Bob

Beals radioed to let Wilks know that he was coming to help with

the cotter pin.

        McKee and Wilks discussed “how [Wilks] was going to stand,

how [McKee] was going to stand, what needed to be done to hold the

cotter pin in place so we can beat the knuckle pin, how we were

going to hold the knuckle pin to get the cotter pin out.”             They

decided that “[Wilks] was going to hold the top of the knuckle pin

to keep it from spinning while he hit it, while he hit the cotter

pin.”    Wilks held the top of the knuckle pin with her gloved hand

                                    2
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 3 of 13



which kept the knuckle pin still while McKee used the hammer and

chisel to remove the cotter key.

        After McKee hit the cotter key five or six times the metal

was vibrating such that Wilks’ hand was slipping, so she wanted to

get a better grip.      Wilks told McKee to hold on while he was in

mid-swing.     When McKee hit the key, Wilks’ hand slipped and her

back popped.     Wilks stated, “Ow, that’s going to hurt,” and McKee

asked    if   Wilks   was   all   right.   She    said,   “yes”    and   they

repositioned.     Wilks had no more contact with the knuckle after

she slipped and experienced pain in her back.

        At 7:30 a.m., Heath Patrick, a carman from the Mechanical

Department, radioed asking where the train was located and stated

he was on his way to help with the knuckle.           Sometime thereafter

and before either Heath Patrick or Bob Beals arrived, McKee decided

that since the E type of knuckle was not working, he would install

an F type knuckle.      When Bob Beals arrived at 7:40 a.m., McKee had

properly installed the F type knuckle.       Wilks had returned to the

locomotive and did not participate in the installation of the F

type knuckle.

        Wilks had previously been involved in a motor vehicle accident

on December 5, 2014 when a transport van associated with her work

was struck from behind at a stop sign.           She was treated for neck

and upper back pain and discharged the same day.                  Later, she

                                      3
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 4 of 13



reported lower back pain.       Wilks received a settlement for the

accident.

     Wilks was also involved in a motor vehicle accident on August

15, 2015 when her truck struck a concrete barrier.          She reported

back pain from her lower back up to her shoulder blades.

     Wilks’ last day of work for BNSF was March 17, 2015.              She

reported her injury from the knuckle replacement on March 20, 2015.

She received a letter from BNSF dated May 16, 2018 wherein her

voluntary relinquishment of her position was accepted under the

collective bargaining agreement, stating that her medical leave

expired on February 21, 2018 and she had “not furnished any

documentation to justify [her] absence since that date.”

     On March 15, 2018, Wilks filed the Complaint in this case

alleging (1) BNSF was negligent in various specified respects in

violation of the Federal Employers’ Liability Act (“FELA”); and

(2) BNSF violated the Federal Safety Appliance Act (“FSAA”) in the

use of the coupler in this case thereby subjecting it to strict

liability, all resulting and causing Wilks’ injuries alleged in

this case.

     Under Federal Rule of Civil Procedure 56(c), summary judgment

shall be granted if the record shows that, "there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law."      The moving party has the burden

                                    4
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 5 of 13



of showing the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 2553-

54, 91 L.Ed.2d 265 (1986).    A genuine issue of material fact exists

when "there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party."               Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2510-11,

91 L.Ed.2d 202 (1986).     In determining whether a genuine issue of

a material fact exists, the evidence is to be taken in the light

most favorable to the non-moving party.        Adickes v. S.H. Kress &

Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 1608, 26 L.Ed.2d 142 (1970).

Once the moving party has met its burden, the opposing party must

come forward with specific evidence, not mere allegations or

denials of the pleadings, which demonstrates that there is a

genuine issue for trial.      Posey v. Skyline Corp., 702 F.2d 102,

105 (7th Cir. 1983).

     BNSF seeks summary judgment in several respects pertaining to

the claims asserted by Wilks.       Namely, BNSF contends (1) Wilks has

not demonstrated a viable claim under the FSAA as the device which

allegedly caused her injury was not covered by the FSAA; (2) Wilks

has not proved BNSF was negligent under FELA; and (3) Wilks is

limited in her recovery of damages due to her inability to claim

damages   attributable   to   two   other   accidents   and   because   she

voluntarily resigned her employment with BNSF by operation of the

                                     5
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 6 of 13



collective bargaining agreement in place.        The Court will address

each argument in turn.

                               FSAA Claim

     FSAA is considered an amendment to the FELA.            It does not

create an independent cause of action, but railroad employees may

recover for a violation of the FSAA under FELA.         Makovy v. Kansas

City Southern Co., 339 F.Supp.3d 1242, 1245 (E.D. Okla. 2018)

citing Crane v. Cedar Rapids & Iowa City Ry. Co., 395 U.S. 164,

166 (1969).   In order to prevail on her claim under the FSAA, 49

U.S.C. §§ 20301-20306, Wilks must only prove a statutory violation

and not negligence.    She “must prove that the statutory violation

was a causative factor contributing in whole or in part to the

accident that caused [her] injuries.”         Id. citing Grogg v. Mo.

Pac. R.R. Co., 841 F.2d 210, 212 (8th Cir. 1988).

     BNSF attempts to draw a distinction between the cotter key on

which Wilks’ was working from the overall knuckle or coupler of

which the cotter key is a component or associated part.               BNSF

contends that the cotter key is not specifically identified under

the covered safety appliance list contained at 42 U.S.C. § 20302

and, therefore, it cannot be held liable under the FSAA.

     In a well-reasoned and well-written opinion from Judge Ronald

White from this District, BNSF’s position finds no merit.            Judge

White wrote in Makovy, supra at 1245-46:

                                    6
   6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 7 of 13



            As to statutory violation, the Supreme Court
            has held as a matter of law that the failure
            of couplers to remain coupled until released
            constitutes a violation of 49 U.S.C. §
            20302(a)(1)(A).    See O'Donnell v. Elgin,
            Joliet & E. Ry. Co., 338 U.S. 384, 70 S.Ct.
            200, 94 L.Ed. 187 (1949). A broken knuckle
            causing couplers to separate thus falls within
            the Court's reasoning.    See Kukowski v. Soo
            Line R.R. Co., 2018 WL 834235, *14 (D.Minn.
            2018)(“Under the clear language of O'Donnell,
            a knuckle which fails to remain coupled until
            released constitutes a per se violation of the
            FSAA”).

      No dispute in the facts exist that the failure of the knuckle

occurred, causing the last locomotive and the first railcar to de-

couple.     Moreover, Heath Patrick testified that the cotter key

holds the pin in place which, in turn, holds the knuckle on the

drawbar.1    BNSF draws too fine a distinction between the component

parts of this assembly.      The fact the knuckle broke and the removal

of the cotter key was required for its replacement brings any

defect in these parts under the umbrella of the FSAA.              This does

not require the adoption of the “but for” theory of causation

rejected by the United States Supreme Court in CSX Transp. Inc. v.

McBride, 564 U.S. 685 (2011).        Rather, a jury should be permitted

to determine whether the failure of the knuckle and its component

parts in violation of the FSAA caused or contributed to Wilks’

injury.     See Makovy, supra at 1246-47 (“The Supreme Court stated


1 Patrick Depo., Wilks’ Exh. No. 13, p. 23, ll. 9-25, p. 24, ll. 1-12.

                                      7
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 8 of 13



that the causal link was ‘hardly farfetched,’ but that those courts

observed    that       the     evidence     did       not    show     mere    ‘but-for

causation’.”); see also Richards v. Consol. Rail Corp., 330 F.3d

428 (6th Cir. 2003)(“[I]f as a result of a defective appliance a

plaintiff is required to take certain actions and he or she is

injured    while      taking    those     actions,     the    issue    of    causation

generally should be submitted to a jury.”).                       This Court cannot

conclude that the replacement of the allegedly defective knuckle

is an “incidental condition or situation in which the accident

otherwise caused results in such injury” as urged by BNSF.                         The

cotter    key   was    part    and   parcel      to    the   knuckle    and    knuckle

replacement      which        allegedly        resulted      in     Wilks’     injury.

Consequently, the matter of causation under the FSAA will be left

to the deliberations of the jury empaneled at trial.

                          Negligence Under the FELA

     BNSF next asserts that Wilks has no evidence of negligence on

its part such that she may prevail under the FELA.                       Wilks' FELA

claim alleges that BNSF is liable under 45 U.S.C. § 51, which

provides:

            Every common carrier by railroad . . . shall
            be liable in damages to any person suffering
            injury while he is employed by such carrier .
            . . for such injury or death resulting in whole
            or in part from the negligence of any of the
            officers, agents, or employees of such
            carrier, or by reason of any defect or

                                           8
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 9 of 13



            insufficiency, due to its negligence, in its
            cars, engines, appliances, machinery, track,
            . . . or other equipment.

            45 U.S.C. § 51.

     In order to prevail on her claim under the FELA, Wilks must

prove:

            (1)   the employee was injured within the scope
                  of his employment,

            (2)   the employment was in furtherance of the
                  employer’s   interstate   transportation
                  business,

            (3)   the employer was negligent, and

            (4)   the employer’s negligence played some
                  part in causing the injury for which the
                  employee seeks compensation under FELA.

            Ezell v. BNSF Ry. Co., 949 F.3d 1274, 1279–80
            (10th Cir. 2020) citing Van Gorder v. Grand
            Trunk W. R.R., 509 F.3d 265, 269 (6th Cir.
            2007) and Volner v. Union Pac. R.R., 509 F.
            App'x    706,    708   (10th    Cir.    2013)
            (unpublished)(adopting      Van      Gorder’s
            elements).

     An “essential ingredient” of an FELA claim is whether the

harm was reasonably foreseeable by the employer.              Gallick v.

Baltimore & Ohio Railroad Co., 372 U.S. 108, 117 (1963)(citation

omitted).     BNSF “may not be held liable if it had no reasonable

way of knowing that the hazard, which caused [Wilks’] injury,

existed.”    Brown v. CSX Transportation, Inc., 18 F.3d 245, 249

(4th Cir. 1994)(citations omitted); see also, Williams v. National


                                    9
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 10 of 13



R.R. Passenger Corp., 161 F.3d 1059, 1062 (7th Cir. 1998).

      In demonstrating causation, the United States Supreme Court

has found a “relaxed standard of causation applies to FELA.”                CSX

Transp. Inc. v. McBride, 564 U.S. at 691-92.         Under FELA's relaxed

standard of causation, “the test of a jury case is simply whether

the   proofs   justify   with   reason    the   conclusion   that   employer

negligence played any part, even the slightest, in producing the

injury or death for which damages are sought.”          Id. at 692.

      BNSF first contends that it had no knowledge of the broken or

defective knuckle and, therefore, could not be held liable in

negligence.     Wilks offers the testimony of her expert witness,

Larry Hanke.    After inspecting the knuckle, Mr. Hanke determined

that the defect in the knuckle was visible and could have been

discovered prior to it breaking with a proper inspection.2              This

evidence is sufficient to bring the question of the reasonable

foreseeability of the defect before the trier of fact.

      Additionally, evidence has been presented that Wilks and

McKee felt at least some time pressure from the dispatcher and

that Wilks may have not been adequately trained in the preferred

method for removal of the cotter key utilizing the appropriate




2 Hanke Depo., Wilks Exh. No. 6, p. 38, l. 8 through p. 40, l. 24; p. 56,
ll. 5-13; p. 62, ll. 17-20.


                                     10
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 11 of 13



equipment.    Some evidence has also been provided that Wilks and

McKee should have had additional equipment to assist their removal

of the cotter key and replacement of the knuckle.             To that end,

the question of whether BNSF was negligent in failing to provide

a safe work environment should be presented to the jury for

adjudication.

                         Limitation on Damages

     BNSF asserts that Wilks’ damages are limited because she

suffered injuries in two separate motor vehicle accidents – one

before the subject incident and one after.          Clearly, a FELA claim

must be brought within three years of the day the claim accrues.

45 U.S.C. § 56; Matson v. Burlington N. Santa Fe R.R., 240 F.3d

1233, 1235 (10th Cir. 2001).           Although she does not appear to

contest the matter, Wilks cannot recover damages for injuries which

are attributable to either the 2014 motor vehicle accident.               She

also cannot recover in this action for any damages arising from

the 2018 accident since it has not been plead.

     BNSF also contends Wilks cannot recover for damages accruing

after August of 2018 when Wilks was deemed to voluntarily quit her

employment with BNSF.        BNSF asserts that the collective bargaining

agreement    between   the    union   that   represents   Wilks   and   other

railroad employees provides that member will provide periodic

documentation to justify their continued leave of absence and that

                                      11
  6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 12 of 13



the failure to provide such documentation results in the automatic

voluntary resignation of employment.

      While disputing the evidence BNSF relies upon to assert she

voluntarily resigned under the terms of the collective bargaining

agreement, Wilks ultimately contends it does not affect her ability

to recover damages for a loss of earning capacity as a result of

BNSF’s violation of the FSAA and its negligence under FELA.

Nothing in the record before this Court indicates Wilks could still

perform her engineer job with BNSF.                 Moreover, she does not seek

reinstatement      as    a   part   of        her    relief     in    this   action.

Consequently, the circumstances of her resignation or termination

are   irrelevant    to   the   trial     of     this    case.        An   element   of

recoverable damages in a FELA case includes a loss of future wages

or reduction in earning capacity.              Compton v. BNSF Ry. Co., 2009

WL 1765968, at *1 (N.D. Okla. June 16, 2009).                   Whether Wilks was

voluntarily terminated by operation of the bargaining agreement

has no bearing on the recoverability of these damages, should Wilks

adequately prove her entitlement to such damages.

      IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment (Docket Entry #104) is hereby DENIED, except to the extent

that Wilks cannot claim damages from injuries attributable to the

2014 or 2018 motor vehicle accidents.



                                         12
6:18-cv-00080-KEW Document 166 Filed in ED/OK on 06/17/20 Page 13 of 13



   IT IS SO ORDERED this 17th day of June, 2020.



                                ______________________________
                                KIMBERLY E. WEST
                                UNITED STATES MAGISTRATE JUDGE




                                  13
